                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


Shadreck Kifayatuthelezi,                 )          Case No. 8:17-cv-03139-TLW-JDA
also known as Norman Hayes,               )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )                          ORDER
                                          )
South Carolina Department of Corrections, )
Michael Stobbe,                           )
                                          )
              Defendants.                 )
___________________________________ )

       Plaintiff Shadreck Kifayatuthelezi filed this action alleging violations of his constitutional

rights pursuant to 42 U.S.C. §1983 as well as claims under the South Carolina Tort Claims Act.

This matter is now before the Court for review of the Report and Recommendation (“Report”)

filed by United States Magistrate Judge Jacquelyn D. Austin, to whom this case was assigned

pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.). In the Report, the

Magistrate Judge recommends that Defendants’ motion for summary judgment be granted. ECF

No. 28. Plaintiff filed objections to the Report, ECF No. 29, to which the Defendants replied. ECF

No. 31. This matter is now ripe for disposition.

        The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting this review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections…. The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court’s review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge’s
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       The Court has carefully reviewed the Report and Plaintiff’s objections thereto in

accordance with this standard, and it concludes that the Magistrate Judge accurately summarizes

the case and the applicable law. This Court notes that the Magistrate Judge concludes that qualified

immunity is a basis for summary judgment. This Court agrees for the reasons stated and notes that

a state post-conviction relief court made a decision adverse to the Plaintiff which was reversed by

the South Carolina Court of Appeals. Until the Court of Appeals ruled, only then would an alleged

violation be clearly established. As the Magistrate Judge notes, “given the murkiness of the legal

landscape at the time SCDC made its decision,” it would not be appropriate to conclude that

defendants violated any constitutional or statutory right that was clearly established at the time of

the alleged violation. For the reasons stated in the Report, it is hereby ORDERED that the Report,

ECF No. 28, is ACCEPTED, and Plaintiff’s objections, ECF No. 29, are OVERRULED. For the

reasons articulated by the Magistrate Judge, the Defendants’ motion for summary judgment, ECF

No. 14, is GRANTED and the Complaint is DISMISSED.

       IT IS SO ORDERED.

                                              s/ Terry L. Wooten
                                              Terry L. Wooten
                                              Chief United States District Judge


September 24, 2019
Columbia, South Carolina
